People v Hill (2021 NY Slip Op 00757)





People v Hill


2021 NY Slip Op 00757


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


1153 KA 18-00915

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vTHEODIS HILL, JR., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KAIXI XU OF COUNSEL), FOR DEFENDANT-APPELLANT.
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (ROBERT J. SHOEMAKER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Genesee County (Emilio L. Colaiacovo, J.), rendered January 17, 2018. The judgment convicted defendant upon his plea of guilty of assault in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Hill ([appeal No. 1] — AD3d — [Feb. 5, 2021] [4th Dept 2021]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court